tax_exempt_and_government_entities_division release number release date date date uil department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number legends state ranch subsidiary subsidiary subsidiary llc retreat program university university n a v g y n t t n u h year year year year dear this is in reply to your ruling_request dated date along with supplemental information submitted on your behalf by your legal_representative regarding the consequences under sec_4942 of the code of certain dealings with the property known as the ranch facts you are a_trust established in state to support certain religious organizations and for general charitable purposes the original trust agreement required you to support certain beneficiaries including university at the time you were formed sec_1_509_a_-4 of the regulations provided that a charitable_organization described in sec_501 of the code could qualify as a public charity and as a supporting_organization under sec_509 if it met the following three requirements a it was a charitable_trust under state law b the supported organizations were beneficiaries of the trust and c the supported organizations had the power to enforce the trust and compel an accounting you originally qualified as a public charity on that basis in sec_1241 of the pension_protection_act invalidated sec_1 a -4 i iii to qualify as a type il supporting_organization a_trust must now meet the same requirements as a corporation or any other entity seeking exempt status under sec_509 you represent that the provisions of the original trust agreement did not meet the criteria necessary for you to continue to be treated as a supporting_organization thus your trustees amended your trust agreement in order to meet the statutory requirements applicable to a private_foundation and obtained the consent of the beneficiaries to the amendment you further state that your trustees obtained an order approving petition for confirmation and approval of conversion to private_foundation_status from the court having jurisdiction over you you have represented that effective july of year you have been a private_foundation described in sec_501 and sec_509 under the terms of the amended trust agreement your assets continued to be heid for the support of certain religious organizations and for general charitable purposes the ranch property located in state was acquired over years ago in year to facilitate charitable programs for some of the original beneficiaries at that time you were the sole owner of subsidiary subsidiary was the sole owner of two other subsidiary corporations subsidiary and subsidiary subsidiary owns a business_enterprise which you represent to be excepted under the present holdings rules from an excess business holding subsidiary was formed to hold the ranch you state that while held in this fashion the ranch was not held to any limitations as to use and could have been used in a taxable manner following the amendment of your trust agreement and your conversion from a supporting_organization to a private_foundation the trustees restructured your holdings subsidiary formed llc a limited_liability_company in january of year subsidiary transferred all of its assets to llc in march of year subsidiary assigned its entire membership interest in llc to you you state that the transfer of the membership interest from llc to you was treated as a liquidating_distribution and subsidiary recognized gain and paid income_tax accordingly you state that as of march of year you are the sole member of llc which holds the ranch llc is a disregarded_entity with respect to you and all of the ranch’s income and expenses are treated as direct income and expense items of you also in march of year you adopted plans to hold the ranch assets solely for use in carrying out your charitable retreat and sheep breeding activities the ranch property includes a river a farmstead managed cropland tame wild dry and river pastures and fenced and unfenced range you represent that all acreage suitable for cultivation of feed crops for sheep is currently producing crops or is being improved using soil management techniques so that the acreage can be put into production the fenced and unfenced range acreage is also in regular use with sheep rotated among fenced-off sections to assist in the collection of scientific research data the ranch also includes various structures related to sheep production you state that the ranch is used to carry out two activities - the retreat and the program the retreat began operations shortly after acquisition by subsidiary hosting clergy and providing room and board free of charge to visiting priests and nuns the retreat season runs annually for six months retreat guests stay in the retreat center and are prepared meals daily you also pay for transportation to and from the ranch for visiting clergy the retreat amenities include a chapel picnic facilities access to many trails and recreational activities the retreat’s executive advisory committee comprised of clergy leadership general clergy and members of the ranch’s local community gives feedback on the retreat program and provides direction for alterations and improvements the program involves a set of educational research_and_development programs intended to enhance the quality and increase the production of range sheep in the western united_states by developing and introducing into the market sheep with genetically desirable traits and to further educational and scientific inquiry regarding sheep production prior to june of year in june of year university the program was operated in close cooperation with university in september of year the ranch entered into terminated its participation in the program an agreement with university to continue the program the breeding program emphasizes genetic research and scientific development in conjunction with university you represent that the results of the program’s research are made available to students for educational_purposes and more broadly to the public by way of publications in scientific and trade journals you also conduct additional educational activities pertaining to sheep farming both in conjunction with university and otherwise as part of the program you sell breeding sheep to farmers culled sheep to slaughterhouses and wool the breeding sheep are sold at auction a primary purpose of such sales is to introduce the ranch’s genetically superior sheep into the marketplace thereby improving the genetic quality of sheep in the united_states generally and for that reason you do not sell culled sheep for breeding purposes culled sheep are instead sold to slaughterhouses you represent that you could sell culled sheep at higher prices to breeders but that such sales would undermine your goal of increasing the genetic quality of sheep in the united_states expenses from operating the ranch significantly outpace revenue from sales of sheep and wool you represent that you operate at a significant loss because your focus is on furthering your charitable educational and scientific goals and not on realizing profits you represent that at least since march of year no portion of the ranch is held_for_the_production_of_income or for investment you represent that the entirety of the ranch’s acreage is used exclusively for either or both of the retreat and the program ruling requested the ranch is used and held for use directly in carrying out your charitable educational and scientific purposes within the meaning of sec_4942 law sec_4942 imposes on private_foundations other than operating foundations’ as defined in sec_4942 an excise_tax of thirty percent on a foundation's undistributed_income sec_4942 defines the term undistributed_income as the amount by which the private foundation's distributable_amount exceeds its qualifying distributions the amount of income required to be distributed by a private_foundation with respect to a particular taxable_year is its distributable_amount vem sec_4942 defines the term distributable_amount as any amount equal to the sum of the minimum_investment_return increased by certain qualifying distributions recouped by an organization and reduced by the sum of taxes imposed on the private_foundation under subtitle a and sec_4940 sec_4942 defines the term minimum_investment_return as five percent of the excess of a the aggregate fair_market_value of all assets other than those which are used or held for use directly in carrying out the foundation's exempt purposes over b the acquisition_indebtedness determined under sec_514 without regard to the taxable_year in which the indebtedness occurred sec_53_4942_a_-2 excludes from the assets taken into account in determining the minimum_investment_return any asset used or held for use directly in carrying out the foundation’s exempt_purpose sec_53_4942_a_-2 provides in pertinent part that an asset is used or held for use directly in carrying out the foundation’s exempt_purpose only if the asset is actually used by the foundation in the carrying out of charitable educational or other similar purpose which gives rise to the exempt status of the foundation or if the foundation owns the asset and establishes to the satisfaction of the commissioner that its immediate use for such exempt_purpose is not practical based on the facts and circumstances of the particular case and that definite plans exist to commence such use within a reasonable period of time consequently assets which are held_for_the_production_of_income or for investment are not being used or held for use directly in carrying out the foundation’s exempt_purpose sec_53_4942_a_-2 provides examples of assets which are used or held for use directly in carrying out a foundation’s exempt_purpose these may include real_estate used by the foundation directly in its charitable educational or other similar exempt_activities any physical facilities used in such activities such as research facilities and related equipment and property leased by a foundation in carrying out its charitable educational or other similar exempt_purpose at no cost or at a nominal rent to the lessee in general whether a particular asset is being held_for_the_production_of_income or investment rather than used or held for use directly by the foundation in carrying out its exempt_purpose is a question of fact analysis your purposes as stated in your governing instrument include support of certain religious organizations and other general charitable scientific and educational_purposes you use the ranch directly in carrying out these exempt purposes by supporting certain religious organizations through the retreat and by supporting the research and educational activities of university and formerly university although you sell sheep and wool you operate at a significant loss because the purposes of the program are to improve the quality of sheep production in the western united_states and to enhance education and scientific research regarding sheep breeding not to maximize profits from the facts represented it appears that the ranch is not being held as an investment but is being actively used to the maximum extent possible to carry out your exempt purposes ruling accordingly based upon the foregoing and additional information provided we rule that the ranch is used and held for use directly in carrying out your charitable educational and scientific purposes within the meaning of sec_4942 this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolve questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely theodore r lieber manager exempt_organizations technical group enclosure notice
